Citation Nr: 0529586	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  99-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
to include skin cancer claimed as the result of ionizing 
radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had creditable active service with the United 
States Merchant Marine from July 8, 1943 to August 4, 1943; 
from August 9, 1943 to September 18, 1943; from March 13, 
1945 to May 22, 1945; and from June 25, 1945 to August 6, 
1945 during four United States Coast Guard-certified ocean 
voyages.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for a chronic skin disorder 
to include skin cancer.  In February 2001, the Board remanded 
the veteran's claim to the RO for additional action.  

In February 2003, the RO reviewed the veteran's entitlement 
to service connection for a chronic skin disorder to include 
skin cancer claimed as the result of ionizing radiation 
exposure on the merits and denied the claim.  In May 2003, 
the Board remanded the veteran's claim to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In its May 2003 remand instructions, the Board directed the 
RO to schedule the veteran for a VA examination for 
compensation purposes in order to determine the nature and 
etiology of his chronic skin disabilities and then to 
readjudicate the veteran's claim of entitlement to service 
connection for a chronic skin disorder to include skin cancer 
claimed as the result of ionizing radiation exposure.  The 
requested examination was not scheduled and the veteran's 
claim was not formally readjudicated.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  
Private clinical documentation from Omar S. Salem, M.D., 
reflects that the veteran has been diagnosed with several sun 
exposure-related skin disabilities.  In reviewing the 
veteran's Merchant Marine records, the Board observes that 
his certified ocean voyages may have taken him to the South 
Pacific and other tropical regions.  Therefore, the Board 
finds that copies of relevant deck log entries of the ships 
on which the veteran served would be helpful in determining 
the veteran's inservice sun exposure.  The VA should obtain 
all relevant military, VA, and other governmental records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Archives and 
Records Administration or other 
appropriate entity and request that it 
provide copies of the deck logs for the 
S.S. Esso Aruba for the period from July 
8, 1943 to August 4, 1943; the S.S. F. Q. 
Barstow for the period from August 9, 
1943 to September 18, 1943; the S.S. 
Volunteer for the period from March 13, 
1945 to May 22, 1945; and the S.S. Santa 
Paula for the period from June 25, 1945 
to August 6, 1945 for incorporation into 
the record.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic skin 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic skin disability originated during 
active service; is etiologically related 
to the veteran's inservice sun exposure; 
or is in any other way causally related 
to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic skin disorder to include skin 
cancer claimed as the result of ionizing 
radiation exposure.  Consideration should 
be given to sun exposure during active 
military service.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

